Citation Nr: 1512283	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-33 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Her Daughter



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1951 to August 1978.  The Veteran died in January 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  The Veteran died in January 2002.

3.  The Veteran had coronary artery disease at the time of his death.

4.  The Veteran never filed a claim with VA for ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease, for purposes of retroactive benefits, are not met or approximated.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.186, 3.1000 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant's claim is essentially a claim of entitlement to accrued benefits, although the Board acknowledges that the claim also involves the regulations applicable to Nehmer. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board notes that the law requires that accrued benefits claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.

The appellant has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the VLJ fully explained the issues that were on appeal and offered to hold the record open for the appellant to submit additional evidence.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Accrued Benefits

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

At the time of the Veteran's death, the only claim that he had pending was a claim for chloracne.  That claim was denied by the RO, which also denied that any accrued benefits were due.  

The Veteran did not have any other claims, including any claim for ischemic heart disease, pending at the time of his death.  Therefore, the Veteran was not entitled to service connection for ischemic heart disease at the time of his death.  Because of that fact, the appellant cannot be entitled to any accrued benefits, and this claim must be denied.

Nehmer

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs.  Nehmer v. United States Veterans Administration, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II; Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(c)(1) (2).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumption of service connection due to herbicide/Agent Orange exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3)-(4).

Turning to the facts of this case and applying the benefit-of-the-doubt rule, the appellant is a Nehmer class member.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam Veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  The Veteran had a covered herbicide disease at the time of his death.  The Veteran's August 2001 private medical records from St. Francis Hospital show that he had coronary artery disease.  The Veteran's 2002 death certificate shows that he died from respiratory failure and congestive heart failure (likely).  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities on August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Therefore, the Board finds that the appellant is a Nehmer class member.  

Then the question remains as to whether the appellant is entitled to disability compensation for ischemic heart disease.  38 C.F.R. § 3.816(c) provides effective dates for compensation for the following categories of compensation claims:  (1) if VA denied compensation for the same covered herbicide disease in a decision between September 25, 1985 and May 3, 1989; (2) if the claim was either pending before VA on May 3, 1989; and (3) if the claim was received by VA between that date [May 3, 1989] and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease [August 31, 2010].  The regulations provide that a claim will be considered a claim for compensation for a particular covered herbicide disease if "(i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded."38 C.F.R. § 3.816(c)(2).  

In this case, the Veteran never filed a claim for ischemic heart disease or for coronary artery disease.  Therefore, the appellant is not entitled to service connection for ischemic heart disease or retroactive benefits under Nehmer.

The Board is sympathetic to the appellant's situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.   See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."   Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The claim for entitlement to service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


